Filed: May 11, 1999
                               Corrected order filed: May 19, 1999

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 98-2513
                           (CA-96-1005-L)



Angela L. Brown,

                                            Plaintiff - Appellant,

          versus


Donna E. Shalala, etc.,

                                                Defendant - Appellee.



                          CORRECTED ORDER



     The court amends its opinion filed May 3, 1999, as follows:

     On page 3, 4, and 5 - all references to “EQUAL EMPLOYMENT

OPPORTUNITY COMMISSION, WASHINGTON, D.C.” are corrected to read

“EEOC.”

                                      For the Court - By Direction



                                       /s/ Patricia S. Connor
                                                Clerk
                                                 Filed:   May 11, 1999

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 98-2513
                           (CA-96-1004-L)



Angela L. Brown,

                                               Plaintiff - Appellant,

          versus


Donna E. Shalala, etc.,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed May 3, 1999, as follows:

     On page 3, 4, and 5 - all references to “EQUAL EMPLOYMENT

OPPORTUNITY COMMISSION, WASHINGTON, D.C.” are corrected to read

“EEOC.”

                                         For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                  Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANGELA J. BROWN,
Plaintiff-Appellant,

v.
                                                                     No. 98-2513
DONNA E. SHALALA, SECRETARY,
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-96-1005-L)

Argued: April 8, 1999

Decided: May 3, 1999

Before WILKINS, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Alice Patricia Frohman, Washington, D.C., for Appellant.
Albert David Copperthite, Assistant United States Attorney, Balti-
more, Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Angela Brown filed suit in the United States District Court claim-
ing that her employer, the National Institutes of Health (the NIH), had
breached a settlement agreement that resolved earlier discrimination
claims by releasing confidential personnel records to the Department
of Labor and to the Postal Inspector. Additionally, Brown claimed
that the NIH's release of this information was discriminatory and
retaliatory and thus violated Title VII, 42 U.S.C.A. §§ 2000e-3 (West
1994) & 2000e-16 (West 1994 & Supp. 1998).

After determining that the settlement agreement required that the
personnel information be kept confidential only from prospective
employers, and that neither the Department of Labor nor the Postal
Inspector were prospective employers, the district court granted sum-
mary judgment to the NIH. The district court also concluded that
Brown failed to establish a prima facie case of a Title VII violation.
Brown appeals these rulings. Finding no error, we affirm.

Summary judgment is appropriate when a party who will bear the
burden of proof at trial fails to make a factual showing sufficient to
establish an element essential to the case. See Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). We review the district court's
grant of summary judgment de novo and view the facts in the light
most favorable to Brown. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986) (noting that the facts and all inferences reason-
ably drawn therefrom are to be viewed in favor of the non-moving
party).

Brown, a black female, was employed at NIH as a GS-6, step 10,
Secretary-Typist. When she began work at the NIH, she advised the
personnel department that she had a workers' compensation claim
pending from her prior employment at the Post Office based upon

                    2
tendinitis in her wrists, which affected her joints and fingers, and car-
pal tunnel syndrome. As a result of those conditions, she requested
that she be assigned primary duties other than typing. Nevertheless,
after her first month of employment, the NIH increased Brown's typ-
ing duties. Shortly thereafter, Brown's neurologist issued letters
describing her carpal tunnel syndrome and stating that typing was
contraindicated for her condition. Brown's supervisor continued to
require that she type.

Brown's supervisor also put her on special leave procedures under
which she was required to sign in and out whenever she left the office
for more than five minutes. Because allegedly insufficient medical
documentation had been provided in support of an absence, Brown
was put on leave without pay and charged with being AWOL. Addi-
tionally, Brown was suspended for three weeks without pay for fail-
ing to follow the special leave procedures and for insubordinate
behavior. Following these disciplinary actions, Brown was injured in
a car accident, and, although she submitted letters from her doctor
stating that she could not return to work for an extended period of
time, her supervisor found them to be insufficient. As a result, Brown
was terminated for failing to follow the special leave procedures, pro-
ducing insufficient documentation, and remaining AWOL for two
months after the car accident.

During the course of her employment at the NIH, Brown had filed
several EEO complaints, alleging discriminatory treatment on the
basis of race and disability. Additionally, Brown had filed an EEO
complaint alleging that her supervisor had retaliated against her for
filing the previous EEO complaints. All of the EEO complaints were
settled pursuant to an agreement between the NIH and Brown dated
March 31, 1992.

The settlement agreement provided, inter alia, that Brown would
submit an SF-52 form, Request for Personnel Action, that would indi-
cate resignation, and that the suspensions and AWOL references
would be expunged from her personnel folder and changed to leave
without pay notations. Additionally, the NIH agreed:

          [T]o provide Ms. Brown with a written letter of reference.
          This letter of reference provided by the Agency is designed

                     3
           to preclude the necessity of Ms. Brown's prospective
           employers contacting the [NIH] directly. No future refer-
           ences will be provided by the [NIH] for Ms. Brown. Infor-
           mation contained in any of Ms. Brown's files at the NIH
           will remain confidential.

(J.A. at 21 (¶ 6).)

Three months later, in July 1992, Brown filed another disability
claim. In response to the claim, the Department of Labor requested
Brown's leave records. The NIH answered the request and submitted
Brown's leave records showing the original AWOL and suspension
notations, as well as additional markings noting that the suspensions
had been changed to leave without pay pursuant to a settlement agree-
ment. The Department of Labor eventually denied Brown's claim for
benefits because she had been dismissed for cause. Later, Brown dis-
covered that similar information had been revealed by the NIH to a
Postal Inspector in the course of his work gathering information
regarding Brown's initial workers' compensation claim filed while
she was working for the Post Office.

As a result of the release of the information contained in her per-
sonnel file, Brown filed a complaint at the EEOC alleging
that the NIH had breached the settlement agreement. The EEOC
found that no breach of the settlement agreement had
occurred because the confidentiality provisions in the agreement
applied only to prospective employers.

Thereafter, Brown filed a complaint in district court claiming that
the NIH breached the settlement agreement by failing to keep
Brown's records confidential as required in paragraph six of the
agreement. In addition, Brown alleged that the breach of the agree-
ment constituted a pattern of continuing discrimination on the basis
of race and retaliation in violation of Title VII. In response to the
complaint, the NIH filed a "Motion to Dismiss, or in the Alternative,
Motion for Summary Judgment." (J.A. at 22.) The district court con-
strued all allegations contained in the complaint as true and deter-
mined that Brown did not raise a genuine issue of material fact on her

                      4
claim of breach of the settlement agreement. Furthermore, the district
court ruled that Brown could not make out a prima facie case under
Title VII, because the NIH's actions did not constitute adverse
employment action.

In its review of the NIH's motion for summary judgment, the dis-
trict court viewed paragraph six of the settlement agreement as a
whole and concluded that the paragraph should not be interpreted as
Brown urged, providing a blanket confidentiality requirement applica-
ble to all parties seeking Brown's leave information. Rather, the dis-
trict court determined, as the EEOC had, that
the paragraph was intended to apply only to prospective employers.
Because the Department of Labor and Postal Inspector were seeking
information regarding Brown's leave time in order to assess workers'
compensation claims and not for any reason related to prospective
employment, the district court ruled that no breach of paragraph six
of the settlement agreement had occurred.

Brown filed a timely notice of appeal. Before us, Brown asserts
that the district court erred in granting summary judgment to the NIH
because the plain language of paragraph six of the agreement requires
that Brown's personnel records remain confidential. Further, Brown
argues that the NIH violated paragraph two of the agreement, in
which it agreed to expunge the negative attendance references from
Brown's personnel records. Additionally, Brown claims that the dis-
trict court erred in reaching the conclusion that Brown had suffered
no adverse employment action.

We have reviewed the record, briefs, and pertinent case law in this
matter, and we have had the benefit of oral argument. Our careful
review persuades us that the rulings of the district court were correct.
Accordingly, we affirm on the reasoning set forth in the district
court's opinion. See Brown v. Shalala, C. No. L-96-1005 (D. Md.
Aug. 6, 1998).

AFFIRMED

                     5